DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210389436 to Johnson (“Johnson”) in view of US 20140247357 to Sekiguchi (“Sekiguchi”).

Regarding Claim 1:  “A light detection and ranging (LiDAR) system, comprising:
a light emitter; and  (“a target 210 is illuminated by the transmitted light from the laser transmitter” Johnson, Paragraph 15.)
a light detector comprising a photodetector, wherein the light detector is configured to receive and detect one or more characteristics of light emitted by the light emitter; and  (“some of that light win be reflected and connected by the transmit/receive optics 190 … focused by lenses 142 and 141 onto detectors 151 and 152, respectively. Detectors 151 and 152 convert the respective light signals to electrical signals.” Johnson, Paragraph 15.)
a polarization filter, wherein the polarization filter is configured to limit polarization of light entering the light detector to a single polarization and thus filter noise light from reaching the light detector.”  (“a polarizer 153 and a narrow bandpass filter 155. The narrow bandpass filter is used to reduce background illumination,” thus limiting the polarization and wavelengths of light that can reach the detectors to the desired light properties.  Johnson, Paragraph 15.)
Johnson does not explicitly state that the polarizer contributes to reducing noise from background illumination from reaching the light detector because it’s invention is geared toward optimizing bandpass filtering of the noise, however a person of ordinary skill in the art would understand that this is a conventional feature of polarizing filters.
Sekiguchi provides examples particularly directed to “the polarization filter is configured to limit polarization of light entering the light detector to a single polarization and thus filter noise light from reaching the light detector” in the context of using laser illuminated optical detection systems used on vehicles:  “ambient light that lowers the accuracy in the raindrop detection is specularly-reflected light that is specularly-reflected by the inner surface of the front window 105, most of its polarization component is a polarization component, a polarization direction of which is vertical to a light-source incidence plane, … Therefore, light transmitted through the polarization filter layer 225 of the filter part for the rain detection 220B is only the vertical polarization component P,”  Sekiguchi, Paragraphs 104-105.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Johnson so that “the polarization filter is configured to limit polarization of light entering the light detector to a single polarization and thus filter noise light from reaching the light detector” as taught in Sekiguchi, in order to improve the optical detection system accuracy in the presence of ambient light.  Sekiguchi, Paragraphs 104-105.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The LiDAR system of claim 1, wherein the light emitter comprises a laser emitter that is configured to emit a plurality of beams of polarized light, each of which will comprise a polarized laser beam.”  (“in a case where a laser diode (LD) is used as the light source 202, since the LD emits only light of a specific polarization component,” Sekuguchi, Paragraph 144.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The LiDAR system of claim 1, further comprising an optical element, and wherein the polarization filter is positioned in front of the optical element so that during operation, reflected light entering the LiDAR system will pass through the polarization filter before reaching the optical element.”  (For example, “Following the collimating lens 154 is a polarizer 153 and a narrow bandpass filter 155” which is an example of the claimed optical element.  See Johnson, Paragraph 15.)
Regarding Claim 4:  “The LiDAR system of claim 1, further comprising a plurality of optical elements, and wherein the polarization filter is positioned between the optical elements so that during operation, light entering the LiDAR system will pass through at least one of the optical elements before reaching the polarization filter, and through the polarization filter before reaching at least one other one of the optical elements.”  (For example, “Following the collimating lens 154 is a polarizer 153 and a narrow bandpass filter 155.”  See Johnson, Paragraph 15.)
Regarding Claim 5:  “The LiDAR system of claim 1, wherein the polarization filter is configured to filter out any light that does not exhibit a vertical polarization.”  (“Therefore, in the polarization filter layer 225 in the filter part of the raindrop detection 220B of the optical filter 205 in the present embodiment, a transmission axis is set so as to transmit a polarization component, … only the vertical polarization component P.”  Sekiguchi, Paragraph 104.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The LiDAR system of claim 1, wherein
 the polarization filter … and is configured to filter out any light that does not exhibit a polarization that corresponds to a polarization of light emitted by the light emitter.”  (“Therefore, in the polarization filter layer 225 in the filter part of the raindrop detection 220B of the optical filter 205 in the present embodiment, a transmission axis is set so as to transmit a polarization component, … only the vertical polarization component P.”  Sekiguchi, Paragraph 104.  See statement of motivation in Claim 1.)
“[the polarization filter] is combined with a quarter wave plate”  (“the collimating lens 154 is a polarizer 153 and a narrow bandpass filter 155 … goes to the quarter wave plate 130”  Johnson, Paragraph 14.)
Regarding Claim 7:  “The LiDAR system of claim 1, further comprising or more optical elements, and wherein the polarization filter is between the optical elements and the light detector so that during operation, light entering the LiDAR system will pass through all of the optical elements before reaching the polarization filter, and through the polarization filter before reaching the light detector.”  (For example, “Following the collimating lens 154 is a polarizer 153 and a narrow bandpass filter 155.”  See Johnson, Paragraph 15.)
Claim 8 is rejected for reasons stated in Claim 1, and because prior art teaches:  “a polarization filter, wherein the polarization filter is configured to limit polarization of light entering the LiDAR system to a single polarization and thus filter retroreflected light from cube corner reflectors and prevent it from reaching the light detector.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “retroreflected light from cube corner reflectors” is a specularly reflected light that can be effectively filtered by passing only vertically polarized light components.  See Specification, Paragraphs 27-28 and Claim 12.  Sekiguchi teaches this solution in dealing with similar reflective surfaces: “light transmitted through the polarization filter layer 225 of the filter part for the rain detection 220B is only the vertical polarization component P”  Sekiguchi, Paragraphs 104-105.  See statement of motivation in Claim 1.)
Claims 9-14 are rejected for reasons stated for Claims 2-7 in view of the Claim 8 rejection.
Claim 15 is rejected for reasons stated for Claim 1, because the system elements of Claim 1 implement the steps of the “method of operating a LiDAR system,” of Claim 15, and because prior art teaches:  
“wherein each of the beams exhibits a vertical polarization or a horizontal polarization”  (“in a case where a laser diode (LD) is used as the light source 202, since the LD emits only light of a specific polarization component, an axis of the LD can be adjusted such that only light of the vertical polarization component P is incident” Sekuguchi, Paragraph 144.  See statement of motivation in Claim 1.)
Claim 16 is rejected for reasons stated for Claim 1 in view of the Claim 15 rejection.
Claim 17 is rejected for reasons stated for Claim 8 in view of the Claim 15 rejection.
Claim 18 is rejected for reasons stated for Claims 4 and 7 in view of the Claim 15 rejection.
Claim 19 is rejected for reasons stated for Claims 4 and 7 in view of the Claim 15 rejection.
Claim 20 is rejected for reasons stated for Claims 4 and 7 in view of the Claim 15 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483